Citation Nr: 1034179	
Decision Date: 09/13/10    Archive Date: 09/21/10

DOCKET NO.  07-09 587	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.	Evaluation of service connected cervical spine disability, 
rated as 10 percent disabling prior to April 26, 2006 and as 20 
percent disabling from that date.  

2.	Entitlement to an increased rating for service connected 
gastritis, gastroesophageal reflux disease (GERD) and stomach 
ulcers, currently 30 percent disabling.  

3.	Entitlement to an increased rating for service connected 
hemorrhoids, currently 20 disabling.  

4.	Evaluation of service connected headaches, currently 10 
percent disabling.  

5.	Evaluation of service connected mechanical low back pain with 
degenerative changes of the lumbosacral spine, currently 20 
percent disabling.  

6.	Entitlement to an increased rating for service connected 
carpal tunnel syndrome in the left wrist, currently 40 percent 
disabling.  

7.	Entitlement to service connection for posttraumatic stress 
disorder (PTSD).  

8.	Entitlement to service connection for tinnitus.  

9.	Entitlement to service connection for hypertension.  

10.	 Entitlement to service 
connection for vertigo, claimed as dizziness.  

11.	 Entitlement to service 
connection for arthritis, left hip.  

12.	 Entitlement to service 
connection for pinched nerve, claimed as left shoulder pain.  

13.	 Entitlement to service 
connection for pinched nerve, claimed as right shoulder pain.  

14.	 Whether new and material 
evidence has been submitted to reopen a claim for service 
connection for chest pain/chest trauma.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Amy R. Grasman, Associate Counsel 




INTRODUCTION

The Veteran served on active duty from May 1974 to March 1989.  
He had overseas service in Korea from September 1980 to September 
1981 and from September 1983 to September 1985.  

This appeal comes before the Board of Veterans' Appeals (Board) 
from rating decisions issued by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Louisville, Kentucky.  In a 
January 2005 rating decision, the RO granted service connection 
for a cervical spine disability and assigned a 10 percent 
evaluation, effective August 28, 2003; granted service connection 
for headaches with a 10 percent evaluation effective August 28, 
2003; and granted service connection for mechanical low back pain 
with degenerative changes in the lumbosacral spine with a 20 
percent evaluation effective August 28, 2003.  The RO also 
continued a 20 percent evaluation for the left wrist disability 
and denied service connection for tinnitus, hypertension, 
vertigo/dizziness, chest pain, arthritis in the left hip and 
pinched nerves in the right and left shoulder.  In an August 2005 
rating decision, the RO increased the evaluation for the left 
wrist carpal tunnel syndrome to 40 percent, effective July 15, 
2005.  In a March 2007 rating decision, the RO granted service 
connection for gastritis, GERD and ulcers, assigning a 30 percent 
evaluation effective September 30, 2003 and granted an increased 
evaluation for the left wrist.  The RO assigned a 100 percent 
evaluation for the left wrist based on surgical convalescence 
effective September 8, 2006 and a 40 percent evaluation effective 
December 1, 2006.  In an August 2007 rating decision, the RO 
denied service connection for PTSD and increased the evaluation 
for hemorrhoids to 20 percent, effective February 7, 2006.  In an 
October 2009 rating decision, the Veteran was granted service 
connection for depression and lower extremity radiculopathy.  His 
cervical spine disability rating was also increased from 10 to 20 
percent effective April 26, 2006.  

On a VA Form 9 received in March 2007, the Veteran requested a 
Board hearing.  However, in another VA Form 9 filed in May 2009, 
he indicated that he did not want a hearing.  A letter was sent 
to the Veteran in June 2010 to clarify his hearing election.  In 
June 2010, the Veteran responded that he did not wish to appear 
at a hearing.  As such, the Veteran's hearing request is 
considered withdrawn and the Board will continue with appellate 
review.  38 C.F.R. § 20.702(e) (2009).

The issues of entitlement to an increased evaluation for 
mechanical low back pain with degenerative changes of the 
lumbosacral spine, pinched nerves in the right and left shoulder 
and left hip arthritis are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.	The cervical spine disability prior to April 26, 2006 was 
manifested by slight limitation of motion; forward flexion to 30 
degrees; a combined range of motion greater than 170 degrees; 
without muscle spasm, guarding, or abnormal gait; no abnormal 
spinal contour such as scoliosis, reversed lordosis, or abnormal 
kyphosis; and no ankylosis.  

2.	The cervical spine disability after April 26, 2006 was 
manifested by moderate limitation of motion, forward flexion 
greater than 15 degrees, and no ankylosis.  

3.	Gastritis, GERD and stomach ulcers were manifested by 
recurrent epigastric pain, nausea and constipation; but no 
material weight loss, hematemesis, melena, or symptom 
combinations productive of severe impairment of health.  

4.	Hemorrhoids were manifested by anal itching, burning, 
diarrhea, pain, tenesmus, swelling and bleeding.  

5.	Headaches were recurrent 2-3 times daily with pain and 
phonophobia; but no prostrating attacks.  

6.	Carpal tunnel syndrome of the left wrist was manifested by 
severe incomplete paralysis of the median nerve including pain, 
stiffness, weakness, repeated effusion, inflammation, swelling 
and slight limitation of motion; without atrophy, extended or 
pronated fingers or thumb, and without flexion problems.  

7.	The competent evidence of record does not show a diagnosis of 
PTSD in conformance with the DSM-IV criteria that is related to a 
verified in-service stressor.  

8.	The competent evidence of record does not show that tinnitus 
is causally or etiologically related to any disease, injury or 
incident in service.

9.	The competent evidence of record does not show that 
hypertension manifested in service, within one year after service 
or is related to any disease, injury or incident in service.   

10.	  The competent evidence of record does not show that 
vertigo/dizziness is causally or etiologically related to any 
disease, injury or incident in service.

11.	 By an unappealed April 1990 rating decision, the RO denied 
the Veteran's claim for chest pain/chest trauma because the 
evidence of record did not show a current diagnosis of a 
disability.   

12.	 Evidence received subsequent to the April 1990 RO decision 
is evidence not previously submitted to the RO, related to an 
unestablished fact necessary to substantiate the claim and 
presented a reasonable possibility of substantiating the 
Veteran's claim.

13.	 The competent evidence of record does not show that 
coronary artery disease is causally or etiologically related to 
any disease, injury or incident in service.


CONCLUSIONS OF LAW

1.	The criteria for an evaluation in excess of 10 percent prior 
to April 26, 2006 for a cervical spine disability have not been 
approximated.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 
3.159, 4.1, 4.2, 4.3, 4.7, 4.40, 4.45, 4.71a, Diagnostic Codes 
5290, 5293 (2003); 38 C.F.R. § 4.71a, Diagnostic Codes 5237-5243 
(2009).

2.	The criteria for an evaluation in excess of 20 percent after 
April 26, 2006 for a cervical spine disability have not been 
approximated.  38 U.S.C.A. § 1155 (West 2002); 38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 3.159, 4.1, 4.2, 4.3, 4.7, 4.40, 4.45, 
4.71a, Diagnostic Codes 5290, 5293 (2003); 38 C.F.R. § 4.71a, 
Diagnostic Codes 5237-5243 (2009).

3.	The criteria for an evaluation in excess of 30 percent for 
gastritis, GERD and stomach ulcers have not been approximated.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.114, Diagnostic 
Code 7399-7346 (2009).

4.	The criteria for an evaluation in excess of 20 percent for 
hemorrhoids have not been approximated.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. § 4.114 Diagnostic Code 7336 (2009).

5.	The criteria for an evaluation in excess of 10 percent for 
headaches have not been approximated.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. § 4.124a, Diagnostic Code 8199-8100 (2009).

6.	The criteria for an evaluation in excess of 40 percent for 
carpal tunnel syndrome in the left wrist have not been 
approximated.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 
4.124a, Diagnostic Code 8599-8515 (2009).  

7.	PTSD was not incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2009).

8.	Tinnitus was not incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2009).

9.	Hypertension was not incurred in or aggravated by service; nor 
may it be presumed to be incurred therein.  38 U.S.C.A. §§ 1110, 
1111, 1112, 1113 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 
3.309 (2009).

10.	 Vertigo/dizziness was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 
3.303 (2009).

11.	 The April 1990 RO decision is final.  38 U.S.C.A. § 
4005(c) (West 1988); 38 C.F.R. §§ 3.104, 19.129, 19.192 (1989).  

12.	 New and material evidence has been submitted and the claim 
of entitlement to service connection for chest pain/trauma is 
reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 
(2009).  

13.	 Chest pain/trauma, currently diagnosed as coronary artery 
disease, was not incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).  

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his 
representative, if any, of any information, and any medical or 
lay evidence, that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2009); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice 
from VA must inform the claimant of any information and evidence 
not of record (1) that is necessary to substantiate the claim; 
(2) that VA will seek to provide; and (3) that the claimant is 
expected to provide.  38 C.F.R. § 3.159(b)(1).  This notice must 
be provided prior to an initial unfavorable decision on a claim 
by the agency of original jurisdiction (AOJ).  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 
18 Vet. App. 112 (2004).  

Here, the Veteran was sent VCAA letters in August 2004, November 
2004 and two letters in December 2006 that addressed the notice 
elements and were sent prior to the respective initial AOJ 
decisions in this matter.  The letters informed the appellant of 
what evidence was required to substantiate a claim for service 
connection, as well as for an increased rating claim, and of the 
appellant's and VA's respective duties for obtaining evidence.  
The appellant was also asked to submit evidence and/or 
information in his possession to the AOJ.  The letter sent in 
December 2006 also included the reopening criteria and the 
criteria for establishing the underlying claim for service 
connection for chest pain/trauma as set forth in Kent v. 
Nicholson, 20 Vet. App. 1 (2006).  The Board finds that adequate 
notice has been provided regarding this issue, as the appellant 
was informed about what evidence was necessary to substantiate 
the elements required to establish service connection that were 
found insufficient in the previous denial.  

A letter sent in March 2006 included the notice provisions 
pertaining to how VA assigns disability ratings and effective 
dates as set forth in Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  Although the Dingess notice was satisfied subsequent to 
the initial AOJ decision, the Board finds that this error was not 
prejudicial to the appellant because the actions taken by VA 
after providing the notice have essentially cured the error in 
the timing of notice.  Not only has the appellant been afforded a 
meaningful opportunity to participate effectively in the 
processing of his claim and given ample time to respond, but the 
AOJ also readjudicated the case by way of supplemental statements 
of the case issued after the notice was provided.  See Mayfield 
v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006) (where notice was 
not provided prior to the AOJ's initial adjudication, this timing 
problem can be cured by the Board remanding for the issuance of a 
VCAA notice followed by readjudication of the claim by the AOJ) 
see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the 
issuance of a fully compliant VCAA notification followed by 
readjudication of the claim, such as an SOC or SSOC, is 
sufficient to cure a timing defect).  For these reasons, it is 
not prejudicial to the appellant for the Board to proceed to 
finally decide this appeal as the timing error did not affect the 
essential fairness of the adjudication.  

Additionally, the Veteran is challenging the initial evaluation 
and effective date assigned following the grant of service 
connection for the cervical spine disability, headaches and GERD.  
In Dingess, the Court of Appeals for Veterans Claims held that in 
cases where service connection has been granted and an initial 
disability rating and effective date have been assigned, the 
typical service-connection claim has been more than 
substantiated, it has been proven, thereby rendering section 
5103(a) notice no longer required because the purpose that the 
notice is intended to serve has been fulfilled. Id. at 490-91.  
Thus, because the notice that was provided before service 
connection was granted was legally sufficient, VA's duty to 
notify in this case has been satisfied.

Therefore, the Board concludes that the requirements of the 
notice provisions of the VCAA have been met, and there is no 
outstanding duty to inform the Veteran that any additional 
information or evidence is needed.  Quartuccio, 16 Vet. App. at 
187.

VA also has a duty to assist the veteran in the development of 
the claim.  This duty includes assisting the veteran in the 
procurement of service treatment records, pertinent medical 
records and providing an examination when necessary.  38 U.S.C.A. 
§ 5103A (West 2002); 38 C.F.R. § 3.159 (2009).  

In determining whether the duty to assist requires that a VA 
medical examination be provided or medical opinion obtained with 
respect to a veteran's claim for benefits, the factors for 
consideration include: (1) whether there is competent evidence of 
a current disability or persistent or recurrent symptoms of a 
disability; (2) whether there is evidence establishing that an 
event, injury, or disease occurred in service, or evidence 
establishing certain diseases manifesting during an applicable 
presumption period; and (3) whether there is an indication that 
the disability or symptoms may be associated with the veteran's 
service or with another service-connected disability.  38 U.S.C. 
§ 5103A(d); 38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 
Vet. App. 79 (2006).  

In this case, the Veteran asserts that he has hypertension that 
is related to service.  A VA examination was not conducted 
regarding hypertension.  As explained in this decision, the 
service treatment records do not show hypertension in service.  
Therefore, in view of the objective evidence of record which was 
negative for any complaints or findings of hypertension in 
service, the Board finds the Veteran's current assertions alone 
in the face of this objective evidence not credible, and thus do 
not require VA to provide an examination.  See Caluza v. Brown, 7 
Vet. App. 498, 511 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) (in 
determining whether lay evidence is satisfactory the Board may 
properly consider internal consistency, facial plausibility, and 
consistency with other evidence submitted on behalf of the 
veteran).  The Court has held, in circumstances similar to this, 
where the supporting evidence of record consists only of a lay 
statement, that VA is not obligated, pursuant to 5103A(d), to 
provide a veteran with a medical nexus opinion.  See Duenas v. 
Principi, 18 Vet. App. 512, 519 (2004) (a medical opinion was not 
warranted when there was no reasonable possibility that such an 
opinion could substantiate the veteran's claim because there was 
no evidence, other than his own lay assertion, that reflected an 
injury or disease in service that may be associated with his 
symptoms).  As hypertension was not present in service, the Board 
finds a VA opinion would not assist the Veteran in his claim, as 
such, a VA examination is not warranted.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed without 
prejudice to the appellant.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993).  The RO has obtained service treatment records, 
personnel records, DD Form 214, private medical records, Social 
Security Administration (SSA) records and VA medical records.  
The appellant was afforded VA medical examinations in November 
2003, September 2004, February 2007, April 2007, May 2008, June 
2009 and September 2009.  Significantly, neither the appellant 
nor his representative has identified, and the record does not 
otherwise indicate, any additional existing evidence that is 
necessary for a fair adjudication of the claim that has not been 
obtained.  Hence, no further notice or assistance is required to 
fulfill VA's duty to the appellant in the development of the 
claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 
1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 
(2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims file.  Although the Board has an obligation to 
provide reasons and bases supporting this decision, there is no 
need to discuss, in detail, all of the evidence submitted by the 
Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) (the Board must review the entire 
record, but does not have to discuss each piece of evidence).  
The analysis below focuses on the most salient and relevant 
evidence and on what this evidence shows, or fails to show, on 
the claims.  The Veteran must not assume that the Board has 
overlooked pieces of evidence that are not explicitly discussed 
herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the 
law requires only that the Board address its reasons for 
rejecting evidence favorable to the Veteran).

After careful consideration of the evidence, any reasonable doubt 
remaining is resolved in favor of the veteran.  38 C.F.R. § 4.3 
(2009).  If the evidence for and against a claim is in equipoise, 
the claim will be granted.  A claim will be denied only if the 
preponderance of the evidence is against the claim.  See 38 
U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2009); Gilbert v. 
Derwinski, 1 Vet. App. 49, 56 (1990). 

INCREASED RATINGS

Ratings for service-connected disabilities are determined by 
comparing the symptoms the veteran is presently experiencing with 
criteria set forth in VA's Schedule for Rating Disabilities, 
which is based as far as practical on average impairment in 
earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 
4.1 (2009).  Separate diagnostic codes identify the various 
disabilities.  When a question arises as to which of two ratings 
apply under a particular diagnostic code, the higher evaluation 
is assigned if the disability more closely approximates the 
criteria for the higher rating; otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2009).  When making determinations 
as to the appropriate rating to be assigned, VA must take into 
account the veteran's entire medical history and circumstances.  
38 C.F.R. § 4.1 (2009); Schafrath v. Derwinski, 1 Vet. App. 589, 
592 (1995).

An appeal from the initial assignment of a disability rating, as 
are the issues involving the cervical spine disability, headaches 
and gastritis, requires consideration of the entire time period 
involved and contemplates staged ratings where warranted.  
Fenderson v. West, 12 Vet. App. 119 (1999).  Where entitlement to 
compensation has already been established and an increase in the 
disability rating is at issue, as are the issues involving 
headaches and carpal tunnel, the present level of disability is 
of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, to 
perform the normal working movements of the body with normal 
excursion, strength, speed, coordination, and endurance.  
38 C.F.R. § 4.40 (2009).  It is essential that the examination on 
which ratings are based adequately portrays the anatomical 
damage, and the functional loss, with respect to all these 
elements.  Id.  The functional loss may be due to absence of 
part, or all, of the necessary bones, joints and muscles, or 
associated structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by visible behavior 
of the claimant undertaking the motion.  Id.  Weakness is as 
important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  Id.  
Painful, unstable, or maligned joints, due to healed injury, are 
entitled to at least the minimum compensable rating for the 
joint.  38 C.F.R. § 4.59 (2009).  

The factors involved in evaluating and rating disabilities of the 
joints include weakness, fatigability, incoordination, restricted 
or excess movement of the joint, or pain on movement.  38 C.F.R. 
§ 4.45 (2009).  Evaluating the disability under several 
diagnostic codes, the Board considers the level of impairment of 
the ability to engage in ordinary activities, including 
employment, and assesses the effect of pain on those activities.  
38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59 (2009); See DeLuca v. Brown, 
8 Vet. App. 202, 206 (1995).  The provisions of 38 C.F.R. § 4.40 
and 38 C.F.R. § 4.45, however, should only be considered in 
conjunction with the diagnostic codes predicated on limitation of 
motion.  Johnson v. Brown, 9 Vet. App. 7 (1996).

In general, all disabilities, including those arising from a 
single disease entity, are rated separately, and all disability 
ratings are then combined in accordance with 38 C.F.R. § 4.25 
(2009).  Pyramiding, the evaluation of the same disability, or 
the same manifestation of a disability, under different 
diagnostic codes, is to be avoided when rating a veteran's 
service-connected disabilities.  38 C.F.R. § 4.14 (2009).  It is 
possible for a veteran to have separate and distinct 
manifestations from the same injury which would permit rating 
under several diagnostic codes, however, the critical element in 
permitting the assignment of several ratings under various 
diagnostic codes is that none of the symptomatology for any one 
of the conditions is duplicative or overlapping with the 
symptomatology of the other condition.  See Esteban v. Brown, 6 
Vet. App. 259, 261-62 (1994).

A designation of a diagnostic code that ends in "99" reflects 
that the disability is a condition not specifically listed in the 
Rating Schedule, and hyphenation with another diagnostic code 
indicates that the disability has been rated as analogous to the 
second code listed.  See 38 C.F.R. §§ 4.20, 4.27 (2009).

Cervical Spine 

The Veteran's cervical spine disability was rated as 10 percent 
disabling since August 2003.  In an October 2008 rating decision, 
the cervical spine disability rating was increased from 10 to 20 
percent effective April 26, 2006.  

The Board notes that the Veteran originally filed his claim for 
service connection for his cervical spine disability in August 
2003.  The schedular criteria for rating spine disabilities have 
been amended during the pendency of the Veteran's appeal of the 
initial rating assigned.  Effective September 26, 2003, the 
rating criteria for evaluating all spine disorders were amended.  
See 68 Fed. Reg. 51,454-51,458 (August 27, 2003); see also 
corrections at 69 Fed. Reg. 32, 449 (June 10, 2004).  

The Board will evaluate the Veteran's claim under both the old 
criteria in the VA Schedule for Rating Disabilities and the 
current regulations in order to ascertain which version would 
accord him the highest rating.  When the regulations concerning 
entitlement to a higher rating are changed during the course of 
an appeal, the veteran is entitled to resolution of his claim 
under the criteria that are more to his advantage.  The prior 
criteria may be applied for the full period of the appeal. The 
new rating criteria, however, may only be applied to the period 
after their effective date.  See VAOPGCPREC 3-2000; 38 U.S.C.A. 
§ 5110(g) (West 2002) (where compensation is awarded pursuant to 
any Act or administrative issue, the effective date of such award 
or increase shall be fixed in accordance with the facts found but 
shall not be earlier than the effective date of the Act or 
administrative issue).  

The RO considered the regulation changes in adjudicating the 
Veteran's claim.  The January 2005 rating decision recognized the 
regulation changes and provided the old and new criteria.  The 
March 2007 Statement of the Case considered the new criteria.  
Therefore, there is no prejudice to the Veteran by this Board 
decision considering the regulation changes in adjudicating his 
increased rating claim.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).  

Initially, the Board notes that for VA compensation purposes, 
normal forward flexion of the cervical spine is zero to 45 
degrees, extension is zero to 45 degrees, left and right lateral 
flexion are zero to 45 degrees, and left and right lateral 
rotation are zero to 80 degrees.  38 C.F.R. § 4.71a, Diagnostic 
Code 5235-5243, Note (2) and Plate V (2009).

Prior to September 26, 2003, disabilities manifested by 
limitation of motion in the cervical spine were evaluated in 
accordance with the criteria set forth in 38 C.F.R. § 4.71a, 
Diagnostic Code 5290 (2003).  Evaluations of 10, 20, and 30 
percent were assigned for slight, moderate, and severe limitation 
of motion of the cervical spine, respectively.  The Board 
observes that the words "slight" "moderate" and "severe" as 
used in the various diagnostic codes are not defined in the VA 
Schedule for Rating Disabilities.  Rather than applying a 
mechanical formula, the Board must evaluate all of the evidence, 
to the end that its decisions are "equitable and just."  
38 C.F.R. § 4.6 (2009).  

Effective September 26, 2003, VA revised the criteria for 
evaluating all disabilities of the spine, including 
intervertebral disc syndrome.  The new criteria provide that the 
General Rating Formula for Diseases and Injuries of the Spine is 
to be used for evaluating diseases and injuries of the spine and 
degenerative disc disease is to be evaluated under the Formula 
for Rating Intervertebral Disc Syndrome Based on Incapacitating 
Episodes.  The General Rating Formula provides a unified schedule 
for orthopedic symptomatology, including limitation of motion, 
with or without symptoms such as pain (whether or not it 
radiates), stiffness, or aching in the area of the spine affected 
by residuals of injury or disease.  

Under the revised criteria, to receive a 20 percent evaluation 
for a cervical spine disability, the forward flexion of the 
cervical spine must be greater than 15 degrees but not greater 
than 30 degrees, or the combined range of motion of the cervical 
spine not greater than 170 degrees, or muscle spasm or guarding 
severe enough to result in an abnormal gait or abnormal spinal 
contour such as scoliosis, reversed lordosis, or abnormal 
kyphosis.  To receive a 30 percent evaluation for a cervical 
spine disability, the forward flexion of the cervical spine must 
be 15 degrees or less; or, favorable ankylosis of the entire 
cervical spine.  For a 40 percent evaluation, the veteran must 
suffer from unfavorable ankylosis of the entire cervical spine.  
For a 100 percent evaluation, there must be unfavorable ankylosis 
of the entire spine.  See 38 C.F.R. § 4.71a, Diagnostic Codes 
5235-5243 (2009).

The Board has reviewed all the evidence of record.  In a January 
1996 VA Compensation and Pension Examination, the Veteran had 30 
degrees forward flexion, a little over 30 degrees backwards 
extension, 40 degrees lateral flexion and at least 55 degrees of 
rotation.  There was no tenderness with palpation or during range 
of motion movement.  The neurological examination and strength in 
the upper extremities were normal.  He was diagnosed with 
muscular skeletal tenderness in the upper back.  

In a November 2004 VA Compensation and Pension Examination, the 
Veteran reported cervical spine pain.  He had full range of 
motion of his cervical spine.  He had a positive Spurling's test 
on the right and left.  He was tender to palpation on the midline 
cervical spine as well as his paraspinal musculature.  He had 5/5 
strength throughout his upper extremities and reported tingling 
from his neck to his hands.  He had deep subjectively decreased 
sensation globally in his bilateral upper extremities.  March 
2004 cervical spine x-rays were normal.  

In a May 2008 VA Compensation and Pension Examination, a physical 
examination of the cervical spine revealed no spasm, atrophy, 
guarding, pain on motion, tenderness or weakness.  There were no 
abnormal spinal curvatures.  The detailed motor examination of 
the upper extremities was normal.  Detailed reflex examination of 
the upper extremities was normal.  There was no ankylosis of the 
cervical spine.

In a June 2009 VA Compensation and Pension Examination, the 
Veteran reported persistent and radicular pain in his neck down 
to his lower back.  There was also fatigue, decreased motion, 
stiffness, weakness and spasms.  The Veteran had pain in his 
lower back and neck that was constant, aching, throbbing, severe, 
constant and daily.  Referring to the entire spine disability, 
including the cervical and lumbar spine, the examiner noted 
severe weekly flare-ups that lasted for hours.  The precipitating 
factors were twisting, walking, standing; alleviating factors 
were rest and sitting.  The Veteran reported that the flare-ups 
caused a decreased ability to walk or stand.  There was kyphosis.  
The examiner found that there were no incapacitating episodes due 
to the spine disability.  The Veteran used a brace and 
wheelchair.  He was unable to walk more than a few yards.  The 
Veteran had a stooped posture and antalgic gait.  

Physical examination of the cervical spine revealed spasm, 
guarding and tenderness.  The detailed motor examination revealed 
active movement against full resistance in all areas, no atrophy 
and normal muscle tone.  The sensory examination revealed 
impaired light touch in the upper extremities on the dorsum or 
forearm and hand.  Reflex examination was normal.  Active motion 
of the cervical spine was flexion to 25 degrees, extension to 30 
degrees, left lateral flexion to 20 degrees, left lateral 
rotation to 20 degrees, right lateral flexion to 20 degrees and 
right lateral rotation to 30 degrees.  There was objective 
evidence of pain on active motion.  There was objective evidence 
of pain following repetitive motion, but no additional limitation 
after repetition.  X-rays revealed spondylotic changes at C5-C6 
and C6-C7.  The examiner noted that the Veteran's neck pain 
prevented exercise and sports; had severe effect on shopping and 
recreation, moderate effect on chores, traveling, bathing, and 
dressing; and mild effect on feeding, toileting and grooming.  

During the time period from August 2003 to April 2006, under the 
old criteria, the Board finds that the Veteran's cervical spine 
disability was slight.  The objective medical evidence of record 
shows some limitation of motion in January 1996.  Motion was 
limited by 15 degrees in flexion and extension, 5 degrees in 
lateral flexion and 25 degrees in rotation.  Additionally, there 
was full range of motion in November 2004 and the strength, motor 
and reflex examinations were normal during this time.  Therefore, 
the Board finds that all the evidence supports a finding that the 
Veteran's cervical spine disability more closely approximated a 
"slight" disability during this time.  Therefore, an increased 
rating is not warranted under the old criteria during this time 
period.  

After April 2006, under the old criteria, an increased evaluation 
is also not warranted.  The Board notes that the May 2008 
examination did not provide range of motion testing and the June 
2009 examination found limitation of flexion by 20 degrees, 
extension by 15 degrees, lateral flexion by 25 degrees and 
rotation was limited by 50-70 degrees.  The Board acknowledges 
that that rotation was severely limited, however, the remaining 
ranges were only moderately limited.  Therefore, the disability 
picture after April 2006 more closely approximates a moderate 
cervical spine disability during this time.  Therefore, the 
Veteran is not entitled to an increased evaluation under the old 
criteria after April 2006.  

Under the new criteria, the Veteran is also not entitled to an 
increased evaluation.  Between September 2003 and April 2006, the 
cervical spine disability more closely approximated a 10 percent 
evaluation.  Although flexion was 30 degrees, the combined range 
of motion was greater than 170 degrees and there was no muscle 
spasm, guarding, abnormal gait, or abnormal spinal contour such 
as scoliosis, reversed lordosis, or abnormal kyphosis.  
Therefore, the Board finds that the disability did not 
approximate the criteria for a 20 percent evaluation under the 
new criteria and an increased evaluation is not warranted during 
this time period.  

Further, after April 2006, under the new criteria, the Board 
finds that an increased rating is not warranted.  The June 2009 
VA examination revealed that flexion was 25 degrees; or greater 
than 15 degrees.  Additionally, the VA examination specifically 
indicated that there was no ankylosis of the cervical spine.  
Therefore, an increased evaluation is not warranted under the new 
criteria after April 2006.  

Regarding degenerative disc disease, under the provisions of 
Diagnostic Code 5293, in effect from September 23, 2002 to 
September 25, 2003, intervertebral disc syndrome (preoperatively 
or postoperatively) is evaluated either on the total duration of 
incapacitating episodes over the past 12 months or by combining 
under 38 C.F.R. § 4.25 separate evaluations of its chronic 
orthopedic and neurological manifestations along with evaluations 
for all other disabilities, whichever method results in the 
higher rating.  38 C.F.R. § 4.71a, Diagnostic Code 5293 (2003).

Effective September 26, 2003, intervertebral disc syndrome 
(preoperatively or postoperatively) will be evaluated under the 
General Rating Formula for Diseases and Injuries of the Spine or 
under the Formula for Rating Intervertebral Disc Syndrome Based 
on Incapacitating Episodes, whichever method results in the 
higher evaluation when all disabilities are combined under 
§ 4.25.  According to the Formula for Rating Intervertebral Disc 
Syndrome Based on Incapacitating Episodes, a 10 percent 
disability requires evidence of incapacitating episodes having a 
total duration of at least one week but less than 2 weeks during 
the past 12 months; a 20 percent disability rating requires 
evidence of incapacitating episodes having a total duration of at 
least 2 weeks but less than 4 weeks during the past 12 months; a 
40 percent rating requires evidence of incapacitating episodes 
having a total duration of at least 4 weeks but less than 6 weeks 
during the past 12 months; a 60 percent rating requires evidence 
of incapacitating episodes having a total duration of at least 
6 weeks during the past 12 months.  An incapacitating episode is 
a period of acute signs and symptoms due to intervertebral disc 
syndrome that requires bed rest prescribed by a physician and 
treatment by a physician. 38 C.F.R. § 4.71a.   

As depicted above, the May 2008 examiner found that there were no 
incapacitating episodes in the preceding year.  The June 2009 
examiner also found that there were no incapacitating episodes.  
The remaining medical evidence of record also does not show 
incapacitating episodes due to the cervical spine disability 
during the pendency of this appeal.  Therefore, the Board 
concludes that the Veteran is not entitled to an increased rating 
for degenerative disc disease of the cervical spine under the old 
or new criteria.  The evidence does not show that bed rest was 
prescribed by a physician for at least 2 weeks prior to April 
2006 or 4 weeks after April 2006.  

Finally, the orthopedic manifestations were contemplated in the 
schedular evaluations.  The VA examination in January 1996 showed 
normal neurological and strength examinations.  The examination 
in November 2004 revealed normal strength, but positive 
Spurling's test and some tingling and decreased sensation.  In 
May 2008, there were normal muscle and motor examination.  In 
June 2009, the Veteran reported radicular pain and there were 
normal muscle tone, reflex and motor examinations.  The Board 
finds that the objective medical evidence of record fails to 
demonstrate that the Veteran's neck disability results in any 
associated objective neurological abnormalities that warrant 
separate or increased ratings. 

The Board has also considered the Veteran's complaints of pain.  
The Board acknowledges that Veteran's complaints of pain and 
tenderness in the VA examinations.  There was objective pain on 
repetition in the June 2009 examination, but no additional 
limitation.  The remaining evidence of record also does not show 
objective evidence of pain on use or during flare-ups that 
resulted in additional functional limitation to the extent that 
the Veteran's cervical spine disability would be more than 10 
percent disabling prior to April 2006 or 20 percent disabling 
thereafter.  38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. 
App. 202 (1995).

Gastritis, GERD and Stomach Ulcers

The service connected gastritis, GERD and stomach ulcers are 
currently evaluated as 30 percent disabling under Diagnostic Code 
7399-7346.  See 38 C.F.R. §§ 4.20, 4.27.  General rating 
considerations for diseases of the digestive system are contained 
in 38 C.F.R. §§ 4.110-4.113 (2009).  Ratings under diagnostic 
codes 7301 to 7329, inclusive, 7331, 7342, and 7345 to 7348 
inclusive will not be combined with each other.  A single 
evaluation will be assigned under the diagnostic code which 
reflects the predominant disability picture, with elevation to 
the next higher evaluation where the severity of the overall 
disability warrants such elevation.  38 C.F.R. § 4.114 (2009).

Under Diagnostic Code 7346, for hiatal hernia, a 60 percent 
rating is assigned for symptoms of pain, vomiting, material 
weight loss and hematemesis or melena with moderate anemia; or 
other symptom combinations productive of severe impairment of 
health.  A 30 percent rating is assigned for persistently 
recurrent epigastric distress with dysphagia, pyrosis, and 
regurgitation, accompanied by substernal or arm or shoulder pain, 
productive of considerable impairment of health.  A 10 percent 
rating is assigned when the disease exhibits two or more of the 
symptoms for the 30 percent evaluation of less severity.  38 
C.F.R. § 4.114 (2009).

The Board has reviewed all the medical evidence of record.  In a 
February 2007 VA Compensation and Pension Examination, the 
Veteran reported initial symptoms of heartburn and bitter taste 
that began in the late 1970s and became progressively worse.  He 
was treated with restricted diet and proton pump inhibitors which 
produced no side effects and a good response.  There were no 
periods of incapacitation.  There was gnawing and burning 
epigastric pain several times a week within one to several hours 
after eating.  The episodes lasted one to two hours and were 
relieved by ice.  There were no episodes of hematemesis or 
melena.  There was a history of nausea less than weekly.  There 
was no history of vomiting or diarrhea.  There was constipation.  
There were no signs of significant weight loss or malnutrition or 
anemia.  His symptoms produced from no effect to mild effect on 
daily activities.  

Based on the VA examination, the Board finds that an increased 
evaluation is not warranted.  The examiner specifically found 
that there was no history of vomiting, material weight loss, 
hematemesis, melena or anemia.  Additionally, the examiner found 
only mild effect on the Veteran's daily activities.  Therefore, 
the Board finds that the Veteran's symptoms do not cause severe 
impairment of health and do not more closely approximate a 60 
percent evaluation.  Consequently, the assignment of a rating in 
excess of 30 percent under Diagnostic Codes 7399-7346 is not 
warranted.  The Board acknowledges the Veteran's contentions that 
his digestive disability is more severely disabling.  However, 
the symptoms as reported to the VA examiner do not approximate an 
increased evaluation under the applicable diagnostic code.  

Hemorrhoids

The Veteran is currently rated 20 percent disabling for 
hemorrhoids under Diagnostic Code 7336.  Under this code, 
hemorrhoids that are mild or moderate warrant a noncompensable 
disability rating.  A 10 percent disability rating is warranted 
when there is evidence of hemorrhoids that are large or 
thrombotic, irreducible, with excessive redundant tissue, 
evidencing frequent recurrences.  For the maximum 20 percent 
disability rating to be assigned, the evidence must show 
persistent bleeding and secondary anemia, or with fissures.  38 
C.F.R. § 4.114, Diagnostic Code 7336 (2009).  

In an April 2007 VA Compensation and Pension Examination, the 
Veteran reported progressively worse rectal pain and itching.  
His current treatment was medication and stool softener.  His 
current symptoms were anal itching, burning, diarrhea, difficulty 
passing stool and pain; without tenesmus or swelling.  There was 
occasional bleeding.  Recurrence was 4 or more times per year 
without thrombosis.  During the examination, both small internal 
and external hemorrhoids were present.  There was no thrombosis, 
incontinence or perianal discharge.  The examiner noted that the 
hemorrhoids were reducible.  Upon examination, there was evidence 
of bleeding, but no evidence of prolapsed, fissures or excessive 
redundant tissue.  There was no anorectal fistula, stricture or 
prolapse present.  The sphincter was not impaired.  Hemorrhoids 
had a mild effect on exercise, sports, recreation and toileting.  

As noted above, the 20 percent rating that is currently assigned 
for the Veteran's hemorrhoids is the highest schedular rating 
available for hemorrhoids.  Therefore, the only question 
remaining for the Board is whether the Veteran has submitted 
evidence showing that this disorder has markedly interfered with 
his employment status beyond that interference contemplated by 
the assigned evaluation, or whether the disorder has necessitated 
frequent periods of hospitalization during the pendency of this 
appeal.  In such an instance, the Board is required to remand the 
case to the RO for the procedural actions outlined in 38 C.F.R. § 
3.321(b)(1), which concern the assignment of extra-schedular 
evaluations in "exceptional" cases.  See Bagwell v. Brown, 9 Vet. 
App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 94-95 
(1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

Here, there is no such evidence.  First, the Veteran has not been 
shown to have frequent periods of hospitalization for 
hemorrhoids.  Recurrence of hemorrhoids was 4 or more times per 
year, but did not require hospitalization.  Second, in terms of 
interference with employment, the VA examination report indicates 
a mild effect on exercise, sports, recreation and toileting.  
Taken as a whole, this evidence indicates disability effects 
fully consistent with the assigned 20 percent schedular 
evaluation.

Accordingly, as the claims file contains no evidence showing that 
the Veteran's service-connected hemorrhoids have markedly 
interfered with his employment status beyond that interference 
contemplated by the assigned evaluation, and as there is also no 
indication that this disorder has necessitated hospitalization 
during the pendency of this appeal, the Board is not required to 
remand this matter for the procedural actions concerning extra-
schedular evaluations outlined in 38 C.F.R. § 3.321(b)(1).

Headaches 

The Veteran is service connected for headaches associated with 
residuals of the cervical spine disability under Diagnostic Code 
8199-8100.  See 38 C.F.R. §§ 4.20, 4.27 (2009).  Diagnostic Code 
8100, contemplating migraines, provides that headaches with 
characteristic prostrating attacks averaging one in two months 
over the last several months warrant a 10 percent rating.  
Migraine headaches with characteristic prostrating attacks 
occurring on an average of once a month over the last several 
months warrant a 30 percent rating.  A maximum 50 percent rating 
is warranted for migraine headaches with very frequent completely 
prostrating and prolonged attacks, productive of severe economic 
inadaptability.  38 C.F.R. § 4.124a, Diagnostic Code 8100 (2009).

The Board notes that the rating criteria do not define 
"prostrating;" nor has the Court.  Cf. Fenderson (in which the 
Court quotes Diagnostic Code 8100 verbatim but does not 
specifically address the matter of what is a prostrating 
attack.).  By way of reference, the Board notes that according to 
DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 1554 (31st Ed. 2007), in 
which "prostration" is defined as "extreme exhaustion or 
powerlessness."
 
In a September 2004 VA Compensation and Pension Examination, the 
Veteran had headaches that lasted up to two hours and they 
occurred 2-3 times daily.  They started in the occipital area and 
radiated out to his eyes.  Pain was 8 out of 10.  There was 
phonophobia without photophobia.  There was no aura and no 
neurological changes during the headaches.  He took Tylenol for 
his headaches and often had to miss work.   

The Board has also reviewed the remaining evidence of record, 
including the VA examinations which provide symptoms associated 
with the cervical spine disability.  The evidence of record does 
not show that the Veteran had prostrating attacks occurring on an 
average of once a month over the last several months to 
approximate a 30 percent evaluation.  The evidence does not show 
that the headaches are productive of extreme exhaustion or 
powerlessness.  As such, the Board finds that an increased rating 
for headaches is not warranted.  

Carpal Tunnel Syndrome, Left Wrist

The Veteran is currently rated as 40 percent disabling in the 
left wrist under 38 C.F.R. § 4.124a, Diagnostic Code 8599-8515.  
See 38 C.F.R. §§ 4.20, 4.27.  As an initial matter, the evidence 
of record reflects the Veteran is right hand dominant.  
Therefore, the left extremity is the minor extremity for 
evaluation purposes.

The RO rated the claim under Diagnostic Code 8515 for paralysis 
of the median nerves.  Under Diagnostic Code 8515, a 40 percent 
evaluation is assigned when there is severe incomplete paralysis 
of the minor extremity.  A 60 percent evaluation is warranted 
when there is complete paralysis of the minor extremity.  
38 C.F.R. § 4.124a.  

Complete paralysis of the median nerve is marked by the hand 
inclined to the ulnar side, the index and middle fingers more 
extended than normally, considerable atrophy of the muscles of 
the ulnar eminence, the thumb in the plane of the hand (ape 
hand); pronation incomplete and defective, absence of flexion of 
index finger and feeble flexion of middle finger, cannot make a 
fist, index and middle fingers remain extended; cannot flex 
distal phalanx of thumb, defective opposition and abduction of 
the thumb, at right angles to palm; flexion of wrist weakened; 
and pain with trophic disturbance.  38 C.F.R. § 4.124a.  

The term "incomplete paralysis" as it pertains to peripheral 
nerve disabilities indicates a degree of lost or impaired 
function substantially less than the type pictured for complete 
paralysis given with each nerve. When the involvement is wholly 
sensory, the rating for the mild, or at most, the moderate 
degree. 38 C.F.R. § 4.124a.  As previously noted, the word 
"severe" is not defined in the VA Rating Schedule.  Rather than 
applying a mechanical formula, the Board must evaluate all of the 
evidence to the end that its decisions are "equitable and just."  
See 38 C.F.R. § 4.6.  

In a May 2008 VA Compensation and Pension Examination, the 
Veteran reported persistent bilateral wrist pain since 1980.  The 
Veteran reported giving way, instability, pain, stiffness, 
weakness, repeated effusion, inflammation and swelling.  A 
detailed motor examination revealed active movement against full 
resistance of the wrist, fingers and thumb.  Muscle tone was 
normal with no atrophy.  The range of motion of the left wrist 
was ulnar deviation to 20 degrees with pain at 10 degrees, radial 
deviation to 60 degrees with pain at 50 degrees, dorsiflexion to 
70 degrees with pain at 60 degrees, palmar flexion to 60 degrees 
with pain at 40 degrees.  There was no additional loss of motion 
after repetitive use.  There was no ankylosis.  X-rays revealed 
no fracture, subluxation or other bony abnormality.  There were 
no significant arthritis findings.  The impression was a negative 
examination.  The diagnosis was bilateral carpal tunnel syndrome.  
The examiner noted that the Veteran was not employed and there 
was mild to moderate effect on his activities of daily living.  

Based on the foregoing, the Board does not find that there was 
complete paralysis of the left hand to warrant a 60 percent 
disability.  The range of motion was essentially normal.  There 
was no indication of extended fingers or abnormal flexion or 
extension of the fingers or thumb.  There was no muscle atrophy 
or marked inclination of the hand.  There was an essentially 
normal examination in May 2008.  As the criteria of an increased, 
60 percent, evaluation are not approximated, the Board finds that 
an increased evaluation is not warranted.  

Other Considerations

The Board has considered whether staged ratings are appropriate 
for the Veteran's service connected gastritis and headaches as 
well as the cervical spine disability in addition to the stages 
established by the RO; however, the Board finds that his 
symptomatology has been stable throughout the appeal period.  
Therefore, assigning additional staged ratings for such 
disabilities is not warranted.  Hart v. Mansfield, 21 Vet. App. 
505 (2007).

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that 
a claim for a total rating based on individual unemployability 
(TDIU) is part of an increased rating claim when such claim is 
expressly raised by the Veteran or reasonably raised by the 
record.  The Court further held that when evidence of 
unemployability is submitted at the same time that the Veteran is 
appealing the initial rating assigned for a disability, the claim 
for TDIU will be considered part and parcel of the claim for 
benefits for the underlying disability.  Id.  In this case, the 
evidence suggested that the Veteran's disabilities affected his 
employability, however, the Veteran has been granted TDUI since 
April 1, 2005.  A formal claim for TDIU was considered and 
granted by the RO during the pendency of the claim for an 
increase now on appeal to the Board.  Therefore, in the 
circumstances of this case, the Board declines to apply Rice and 
take jurisdiction over a TDIU claim.  

The Board has further considered whether the issues, not 
including the previously addressed hemorrhoid issue, should be 
referred for extra-schedular consideration pursuant to 38 C.F.R. 
§ 3.321(b)(1).  An extra-schedular rating is warranted under such 
provision if a case presents such an exceptional or unusual 
disability picture, with such related factors as marked 
interference with employment or frequent periods of 
hospitalization, that it would be impracticable to apply the 
schedular standards.  In this regard, the Board has carefully 
compared the level of severity and symptomatology of the 
Veteran's disabilities with the established criteria found in the 
rating schedule.  As discussed in detail above, the Veteran's 
symptomatology is fully addressed by the rating criteria under 
which such disability is rated, and there are no symptoms of such 
disability that are not contemplated by the rating schedule.  As 
such, the Board finds that the rating criteria reasonably 
describe the Veteran's disability level and symptomatology for 
each disability and, therefore, the rating schedule is adequate 
to evaluate the Veteran's disability picture.  As the rating 
schedule is adequate, it is not necessary to determine whether 
there are any related factors such as marked interference with 
employment or frequent periods of hospitalization.  See Thun v. 
Peake, 22 Vet. App. 111, 115-16 (2008).

Lastly, the Board has also considered the applicability of the 
benefit of the doubt doctrine.  However, the preponderance of the 
evidence is against the Veteran's claims for increased ratings 
for his disabilities.  Therefore, the benefit of the doubt 
doctrine is not applicable in the instant appeal and his 
increased rating claims must be denied.  38 U.S.C.A. § 5107; 38 
C.F.R. §§ 4.3, 4.7.


SERVICE CONNECTION


Entitlement to VA compensation may be granted for disability 
resulting from disease or injury incurred in or aggravated by 
active duty.  38 U.S.C.A. §§ 1110 (wartime service), 1131 
(peacetime service); 38 C.F.R. § 3.303.  This may be shown by 
affirmative evidence showing inception or aggravation during 
service or through statutory presumptions.  Id.  

To establish a right to compensation for a present disability, a 
Veteran must show: "(1) the existence of a present disability; 
(2) in- service incurrence or aggravation of a disease or injury; 
and (3) a causal relationship between the present disability and 
the disease or injury incurred or aggravated during service"-the 
so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 
1163, 1167 (Fed. Cir. 2004).

For the showing of chronic disease in service there is required a 
combination of manifestations sufficient to identify the disease 
entity, and sufficient observation to establish chronicity at the 
time.  See 38 C.F.R. § 3.303(b) (2009).  If chronicity in service 
is not established, a showing of continuity of symptoms after 
discharge is required to support the claim. Id.  

Where a Veteran served for at least 90 days during a period of 
war or after December 31, 1946, and manifests certain chronic 
diseases, such as cardiovascular-renal disease, to include 
hypertension, to a degree of 10 percent within one year from the 
date of termination of such service, such disease shall be 
presumed to have been incurred or aggravated in service, even 
though there is no evidence of such disease during the period of 
service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309 
(2009).  

Service connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d) (2009).

PTSD

The Veteran asserts that he has PTSD that was caused by in-
service experiences.  The Board notes that the regulations 
regarding service connection for PTSD recently changed.  As this 
Veteran's case was appealed to the Board before July 12, 2010 but 
had not been decided by the Board as of July 12, 2010; the new 
regulations apply and will be addressed.  

For service connection to be awarded for PTSD, the record must 
show: (1) a current medical diagnosis of PTSD; (2) medical 
evidence of a causal nexus between PTSD and the claimed in-
service stressor; and (3) (a)combat status; (b) a claimed 
stressor that is related to the veteran's fear of hostile 
military or terrorist activity and confirmation by a mental 
health professional that the claimed stressor is adequate to 
support a diagnosis of PTSD and that the veteran's symptoms are 
related to the claimed stressor if the claimed stressor is 
consistent with the places, types, and circumstances of the 
veteran's service; or (c) or credible supporting evidence that 
the claimed in-service stressor actually occurred.  A diagnosis 
of PTSD must be established in accordance with 38 C.F.R. § 
4.125(a), which requires that, for VA purposes, all mental 
disorder diagnoses must conform to the fourth edition of the 
American Psychiatric Association's Diagnostic and Statistical 
Manual for Mental Disorders (DSM-IV).  38 C.F.R. § 3.304 (f).

If it is determined through military citation or other supportive 
evidence that a Veteran engaged in combat with the enemy, and the 
claimed stressors are related to combat, the Veteran's lay 
testimony regarding the reported stressors must be accepted as 
conclusive evidence as to their actual occurrence and no further 
development or corroborative evidence will be necessary for 
purposes of satisfying the in-service incurrence element of a 
service connection claim.  See 38 U.S.C.A. § 1154(b); 38 C.F.R. 
3.304(f)(2) (2009).  

In this case, the evidence does not show that the Veteran engaged 
in combat.  The DD Form 214 does not show the Veteran received 
medals or decorations indicative of combat.  Additionally, the 
Veteran indicated that a stressor in service was a hard landing 
in a helicopter during which he thought he was going to die.  The 
Board notes that this claimed stressor is unrelated to combat.  
Further, it is not related to the Veteran's fear of hostile 
military or terrorist activity.  Consequently, his lay testimony 
alone is not sufficient for purposes of establishing the 
occurrence of the alleged stressor.  See Moreau v. Brown, 9 Vet. 
App. 389, 395 (1996); Dizoglio v. Brown, 9 Vet. App. 163, 166 
(1996).  Additionally, the nature of the alleged stressor is not 
sufficient and the record must contain service records or other 
statements as to the occurrence of the claimed stressor.  See 
West (Carlton) v. Brown, 7 Vet. App. 70, 76 (1994); Zarycki v. 
Brown, 6 Vet. App. 91, 98 (1993).  

The Board notes that the service treatment and personnel records 
are negative for any complaints, treatment, or diagnoses 
referable to a psychiatric disorder, to include PTSD.  

In the VA treatment records, the Veteran's psychiatrist diagnosed 
the Veteran with depression and anxiety in 2005 and 2007 and with 
PTSD in 2007 and 2009.  

In a June 2009 VA Compensation and Pension Examination, the 
examiner reviewed the claims file and medical records and 
interviewed the Veteran.  The examiner noted that VA records 
noted a diagnosis of PTSD in March 2009.  The examiner diagnosed 
the Veteran with mood disorder, not otherwise specified, mild to 
moderate.  The examiner found that the Veteran was depressed and 
anxious, caused by or the result of chronic orthopedic and 
neurological pain which was service connected.  The examiner 
noted that the Veteran did not meet the stressor or emotion 
functioning criteria for a diagnosis of PTSD under the DSM-IV 
criteria. 

The Board notes that the VA medical examiner provided a more 
detailed assessment of the Veteran's disability than the VA 
treatment records.  The VA treatment records do not provide 
description of the Veteran's psychiatric disability so that the 
Board can assess whether the diagnosis conforms to the DSM-IV 
criteria.  
The VA examination, as opposed to the treatment notes, provides 
that the conclusion was based on consideration of the Veteran's 
prior medical history and examinations.  The treatment notes do 
not show what was considered when diagnosing the Veteran with 
PTSD.  The VA examiner also described the disability, in 
sufficient detail including the DSM-IV criteria, while the 
treatment notes only provided the diagnosis of PTSD without 
explanation.  See Stefl v. Nicholson, 21 Vet. App. 120, 123 
(2007).  

However, even if the Board affords the Veteran the benefit of the 
doubt, that there is a diagnosis of PTSD, there is no verifiable 
in-service stressor.  The only stressor the Veteran has asserted 
is the hard landing by the helicopter.  The RO requested 
information from the Veteran several times and in February 2009 
prepared a formal finding that a meaningful research of unit 
records could not be conducted.  Without a verifiable in-service 
stressor, service connection for PTSD cannot be granted.  

The Board recognizes that claims for service connection for PTSD 
encompass claims for service connection for all psychiatric 
disabilities.  Clemons v. Shinseki, 23 Vet. App. 1 (2009) (the 
scope of a mental health disability claim includes any mental 
disability that may reasonably be encompassed by the claimant's 
description of the claim, reported symptoms, and the other 
information of record).  Here, the Veteran is already service 
connected for depression based on the June 2009 VA examination.  

In this case, based on the Veteran's character of service and 
description of his in-service stressor, and without corroborating 
evidence of an in-service stressor, the Board cannot grant 
service connection.  The Board has considered the applicability 
of the benefit of the doubt doctrine.  However, the preponderance 
of the evidence is against the Veteran's claim of entitlement to 
service connection for PTSD.  As such, that doctrine is not 
applicable in the instant appeal, and his claim must be denied.  
38 U.S.C.A. § 5107.  

Tinnitus

The Veteran has a current diagnosis of tinnitus.  The September 
2009 VA examination provided a diagnosis of subjective 
intermittent tinnitus.  

The service treatment records do not show complaints or a 
diagnosis of tinnitus in service.  The Veteran did not report 
ringing in the ears in service and the clinical evaluations of 
the ears were normal before, during and at separation from 
service.  Specifically, in December 1988, the Veteran denied 
ringing in his ears.  

VA medical records in February 2003 show that the Veteran denied 
having tinnitus.  Additionally, in an otolaryngology consult in 
January 2007, the Veteran reported that he had tinnitus which had 
become more frequent in the last several years.  The Veteran 
described a crescendo in the ringing, followed by a pop and a 
sudden drop in hearing acuity which returned over a couple of 
hours.   

In a September 2009 VA Compensation and Pension Examination, the 
Veteran reported bilateral recurrent intermittent tinnitus since 
1988.  The examiner reviewed the claims file and medical records.  
After a physical examination, the Veteran was diagnosed with 
subjective intermittent tinnitus with no effect on his usual 
daily activities.  After review of the service medical records 
and VA records, the examiner opined that tinnitus was not caused 
by or a result of ear infections in service.  The examiner 
reasoned that isolated episodes of otitis media did not cause 
tinnitus.  

The Board notes that a layperson is generally incapable of 
opining on matters requiring medical knowledge.  Routen v. Brown, 
10 Vet. App. 183, 186 (1997); see Bostain v. West, 11 Vet. App. 
124, 127 (1998) citing Espiritu v. Derwinski, 2 Vet. App. 492 
(1992) (a layperson without the appropriate medical training and 
expertise is not competent to provide a probative opinion on a 
medical matter, to include a diagnosis of a specific disability 
and a determination of the origins of a specific disorder).  Lay 
testimony is competent, however, to establish the presence of 
observable symptomatology and "may provide sufficient support for 
a claim of service connection." Layno v. Brown, 6 Vet. App. 465, 
469 (1994).

When a condition may be diagnosed by its unique and readily 
identifiable features, the presence of the disorder is not a 
determination "medical in nature" and is capable of lay 
observation.  In such cases, the Board is within its province to 
weigh that testimony and to make a credibility determination as 
to whether that evidence supports a finding of service incurrence 
and continuity of symptomatology sufficient to establish service 
connection.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).

Lay evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition, (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by a 
medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. 
Cir. 2007).

Here, the Veteran is certainly competent to report experiencing 
tinnitus.  The Veteran currently asserts that he had tinnitus 
since 1988.  The service medical records and other medical 
records associated with the claims file, however, do not support 
his contention.  Specifically, the December 1988 in-service 
records show that the Veteran denied tinnitus and medical records 
in February 2003 show that the Veteran reported that he did not 
have tinnitus at the time. 

Further, the VA examiner found that tinnitus was not related to 
service.  The examiner noted that the episodes of otitis media in 
service did not cause the Veteran's tinnitus.  The Board notes 
that this examination is adequate.  It is based upon 
consideration of the Veteran's prior medical history and 
examinations, and also describes the disability, in sufficient 
detail so that the Board's evaluation of the disability will be a 
fully informed one.  See Stefl at 123.  The examiner also 
provided a rationale for his conclusion.  As such, the Board 
finds the VA examination probative.  See Prejean v. West, 13 Vet. 
App. 444, 448-49 (2000) (factors for assessing the probative 
value of a medical opinion are the physician's access to the 
claims file and the thoroughness and detail of the opinion).  

Therefore, the Board accords the greatest probative weight to the 
VA examiner's opinion and finds that the VA examiner's opinion 
outweighs the Veteran's assertions that were contradicted by the 
objective medical evidence of record.  As such, the Board finds 
that the evidence of record also weighs against a continuity of 
symptomatology of tinnitus from the time of the Veteran's 
discharge from military service to the present. 

While the Veteran is competent to testify as to his in-service 
noise exposure, when his tinnitus began, and his tinnitus 
symptomatology, he is not competent or qualified, as a layperson, 
to render an opinion concerning medical causation of a disorder 
such as tinnitus.  See Barr; Layno; Espiritu. Specifically, where 
the determinative issue is one of medical causation, only those 
with specialized medical knowledge, training, or experience are 
competent to provide evidence on the issue.  See Jones v. Brown, 
7 Vet. App. 134, 137 (1994); Espiritu.

Therefore, as there is no competent and probative evidence 
linking the Veteran's tinnitus to his military service, service 
connection for such disorder is not warranted.  In rendering this 
decision, Board has considered the applicability of the benefit 
of the doubt doctrine.  However, the preponderance of the 
evidence is against the Veteran's claims of entitlement to 
service connection for tinnitus. As such, that doctrine is not 
applicable in the instant appeal, and his claim must be denied.  
38 U.S.C.A. § 5107.

Hypertension

The Veteran asserts that he has hypertension that was incurred in 
or related to service.  VA regulations provide that for purposes 
of VA compensation, the term hypertension means that the 
diastolic blood pressure (that is, the bottom number of the blood 
pressure ratio) must be predominantly 90mm. or greater, and 
isolated systolic hypertension means that the systolic blood 
pressure (that is, the top number of the blood pressure ratio) is 
predominantly 160mm. or greater with a diastolic blood pressure 
of less than 90mm.  38 C.F.R. § 4.104, Note (1) following 
Diagnostic Code 7101 (2009).  

The Veteran's service treatment records are negative for any 
complaints, treatment, or diagnoses referable to hypertension.  
Such records do show that his blood pressure reading was recorded 
over 20 times during active military service.  The systolic blood 
pressure reading was never once greater than 160mm.  However, a 
few times, for instance in June and July 1986, July 1987 and 
September 1987, the diastolic blood pressure was 100, 96, 96, and 
92mm, respectively.  Otherwise, his diastolic blood pressure 
readings were much lower, ranging from 68 to 84.  A Report of 
Medical History in October 1988 reflects that he did not know if 
he had high or low blood pressure.  

Post-service medical records reflect that the Veteran has a 
current diagnosis of hypertension.  Private medical records in 
1999-2003 show benign essential hypertension.  

The Board has first considered whether service connection is 
warranted for hypertension on a presumptive basis.  However, the 
record fails to show that the Veteran manifested such to a degree 
of 10 percent within the one year following his service 
discharge.  A VA examination in June 1989 shows that his blood 
pressure was 108/70.  As such, presumptive service connection is 
not warranted for hypertension.  38 U.S.C.A. §§ 1101, 1112; 38 
C.F.R. §§ 3.307, 3.309.  

Additionally, the Board finds that service connection on a direct 
basis is not warranted.  In this regard, the Veteran's service 
treatment records are negative for any complaints, treatment, or 
diagnoses relevant to hypertension.  Moreover, as indicated 
previously, his systolic blood pressure readings were never once 
greater than 160 mm., let alone predominantly so; thus, the 
Veteran clearly did not have isolated systolic hypertension 
during service.  Also, while the Veteran's blood diastolic 
readings were high on occasion, the majority of diastolic 
readings were much lower.  As such, his diastolic blood pressure 
was not predominantly 90mm or greater.  Therefore, the Veteran 
did not have hypertension, as defined by VA regulations, in 
service.  The Board finds such evidence, made contemporaneous to 
service, to be more probative than his statements made over a 
decade after his service discharge.  

Moreover, the Board observes that the first medical evidence 
demonstrating a diagnosis of hypertension is dated in 1999.  The 
Board finds that the lengthy period without complaint associated 
with this disorder is another factor that weighs against the 
Veteran's service connection claim.  See Maxon v. Gober, 230 F.3d 
1330, 1333 (Fed. Cir. 2000).  Further, the Board notes that high 
blood pressure or hypertension is not capable of lay observation 
or diagnosis.  See Barr; Jandreau.  

While the lack of contemporaneous medical records may be a fact 
that the Board can consider and weigh against a Veteran's lay 
evidence, the lack of such records does not, in and of itself, 
render lay evidence not credible.  The Board, however, finds that 
the fact that the Veteran's post-service treatment records are 
negative for a diagnosis of hypertension until 1999 to be 
persuasive evidence against his claim.  Buchanan.  

Furthermore, there is no competent and probative evidence that 
the Veteran's high blood pressure is related to his military 
service.  Here, no medical professional has related such disorder 
to service.  The Board notes that the Veteran has contended on 
his own behalf that his high blood pressure is related to his 
military service.  However, the Veteran is not competent or 
qualified, as a layperson, to render an opinion concerning 
medical causation.  See Barr; Layno; Espiritu.  Specifically, 
where the determinative issue is one of medical causation, only 
those with specialized medical knowledge, training, or experience 
are competent to provide evidence on the issue.  See Jones; 
Espiritu.  Here, the Veteran, as a layperson, lacks the 
competency to opine on the etiological cause of his high blood 
pressure.  Moreover, to the extent that he has contended a 
continuity of symptomatology of high blood pressure since 
service, the Board finds that the probative value of such 
allegation is outweighed by the objective evidence not showing 
hypertension until 1999.  See Buchanan.  Therefore, as there is 
no competent and probative evidence linking the Veteran's high 
blood pressure to any disease, injury, or incident of service, 
service connection for such disorder is not warranted.

In reaching the foregoing conclusions, the Board has considered 
the applicability of the benefit of the doubt doctrine.  However, 
the preponderance of the evidence is against the Veteran's claims 
of entitlement to service connection for hypertension.  As such, 
that doctrine is not applicable in the instant appeal, and his 
claim must be denied.  38 U.S.C.A. § 5107.  

Vertigo, Claimed As Dizziness

The Veteran asserts that he has vertigo/dizziness the is related 
to service.  The service treatment records do not show complaints 
of dizziness or a diagnosis of vertigo in service.  The Veteran 
did not report dizziness in service and the clinical evaluations 
did not show vertigo during service.  

In October 2002, the Veteran had complaints of dizziness for the 
prior three weeks.  An MRI of the brain without contrast revealed 
2-3 mm nonspecific abnormal area of signal intensity in the right 
occipital periventricular white matter-most compatible with 
gliosis/small vessel disease.  

In a September 2009 VA Compensation and Pension Examination, the 
Veteran reported intermittent vertigo since 1992.  The Veteran 
reported that the frequency was daily and the episodes of 
spinning would last for minutes to hours.  After a physical 
examination, the Veteran was diagnosed with central vertigo.  The 
examiner found that vertigo had a mild effect on chores, 
shopping, exercise, sports and traveling.  After a review of the 
service treatment records and VA records, the examiner opined 
that vertigo was not caused by or a result of ear infections in 
service.  The examiner reasoned that isolated of episodes of 
otitis media do not cause vertigo.   

The Board finds that the VA opinion is adequate.  It is based 
upon consideration of the Veteran's prior medical history and 
examinations, and also describes the disability, in sufficient 
detail so that the Board's evaluation of the disability will be a 
fully informed one.  See Stefl.  The examiner also provided a 
rationale for his conclusion.  As such, the Board finds the VA 
examination probative.  See Prejean (factors for assessing the 
probative value of a medical opinion are the physician's access 
to the claims file and the thoroughness and detail of the 
opinion).  

Based on the foregoing, the Board finds that service connection 
for dizziness/vertigo is not warranted.  There was no evidence of 
dizziness in service.  According to the Veteran's own statement, 
his episodes did not begin until 1992. Additionally, the VA 
examiner found that dizziness was not related to service.  The 
episodes of otitis media in service were not related to his 
current diagnosis of vertigo.  In this regard, no medical 
professional has related such disorder to his service.  As such, 
there is no competent and probative evidence that the Veteran's 
vertigo is related to his military service.  

The Board notes that the Veteran has contended that his 
vertigo/episodes of dizziness are related to service, however, 
the Veteran is not competent or qualified, as a layperson, to 
render an opinion concerning medical causation.  See Barr; Layno; 
Espiritu.  Specifically, where the determinative issue is one of 
medical causation, only those with specialized medical knowledge, 
training, or experience are competent to provide evidence on the 
issue.  See Jones; Espiritu.  Here, the Veteran, as a layperson, 
lacks the competency to opine on the etiological cause of his 
dizziness.  Moreover, the Veteran indicated that the episodes did 
not begin until 1992, which does not show continuity of 
symptomatology since service.  See Buchanan.  Therefore, as there 
is no competent and probative evidence linking the Veteran's 
vertigo/dizziness to any disease, injury, or incident of service; 
service connection is not warranted.

In reaching the foregoing conclusions, the Board has considered 
the applicability of the benefit of the doubt doctrine.  However, 
the preponderance of the evidence is against the Veteran's claims 
of entitlement to service connection for vertigo/dizziness.  As 
such, that doctrine is not applicable in the instant appeal, and 
his claim must be denied.  38 U.S.C.A. § 5107.  


NEW AND MATERIAL EVIDENCE

One of the Veteran's claims involves entitlement to service 
connection for chest pain/trauma.  This claim is based upon the 
same factual basis as his previous claim, which was last denied 
in an April 1990 rating decision that became final.  As such, it 
is appropriate for the Board to consider this claim as a request 
to reopen the previously denied claim.  Boggs v. Peake, 520 F.3d. 
1330 (Fed. Cir. 2008).

Evidence must be new and material to reopen a previously 
disallowed claim.  In this case, the Veteran's claim for chest 
pain/trauma was denied by the RO in April 1990 because there was 
no active cardiopulmonary disease.  The Veteran did not appeal 
this decision and the decision became final.  See 38 U.S.C.A. §§ 
5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2009).  

Although the RO appears to have reopened the Veteran's claim to 
entitlement to service connection for chest pain/trauma by 
adjudicating the issue on the merits, such a determination, is 
not binding on the Board.  The Board must first decide whether 
new and material evidence has been received to reopen the claim.  
Barnett v. Brown, 83 F.3d 1380, 1383-84 (Fed. Cir. 1996); 
McGinnis v. Brown, 4 Vet. App. 239, 244 (1993) (holding that 
Board reopening is unlawful when new and material evidence has 
not been submitted).  Because the April 1990 RO decision is the 
last final disallowance with regard to the Veteran's claim, the 
Board must review all of the evidence submitted since that action 
to determine whether the Veteran's claim for service connection 
should be reopened and re-adjudicated on a de novo basis. Evans 
v. Brown, 9 Vet. App. 273, 282-83 (1996).

The definition of "new and material evidence" was revised in 
August 2001.  For claims filed on or after August 29, 2001, as in 
this case, new evidence means existing evidence not previously 
submitted to agency decision makers.  Material evidence means 
existing evidence that, by itself or when considered with 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material evidence 
can be neither cumulative nor redundant of the evidence of record 
at the time of the last prior final denial of the claim sought to 
be reopened and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156.  

For the purpose of establishing whether new and material evidence 
has been received, the credibility of the evidence, but not its 
weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 
513 (1992).  

In April 1990, the RO reviewed the service treatment records and 
post-service medical evidence.  The service treatment records 
revealed that the Veteran sought treatment for a chest trauma in 
May 1975.  Subsequent records noted chest contusion in May 1978 
and musculoskeletal chest wall pain in July 1978.  Radiologic 
consultations in May 1978, July 1978 and October 1988 were 
normal.  The separation examination was normal.  

Since the 1990 RO decision, additional medical evidence was 
submitted.  Private medical records in 2000-2003 shows chest pain 
of questionable etiology, possibly cardiac in nature.  VA 
treatment records in 2008 show a history of and treatment for 
coronary artery disease and atypical chest pain.  In a June 2009 
VA Compensation and Pension Examination, the Veteran reported 
intermittent chest pain.  The Veteran had coronary stent surgery 
in 2006 and a myocardial infarction in 2007.  The Veteran also 
had moderate hypertensive heart disease since 1989.  The Veteran 
was diagnosed with coronary artery disease.  

The Board finds that the medical evidence submitted since the 
April 1990 rating decision is new and material.  It is new as it 
had not previously been submitted to agency decision makers and 
it was not cumulative or redundant of the evidence reviewed in 
April 1990.  The evidence is also material because it provided a 
diagnosis of a chest disability, which was the unestablished fact 
necessary to substantiate the claim for service connection.  As 
the evidence shows a current diagnosis of a chest disability, the 
Board finds that it raises a reasonable possibility of 
substantiating the claim.  

Accordingly, having determined that new and material evidence has 
been submitted, the Veteran's claim for service connection for 
chest pain/trauma is reopened and the Board will proceed to 
evaluate the merits of the claim on the basis of all evidence of 
record.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001) 
citing Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996) (the Board 
is required to decide whether new and material evidence has been 
received preliminarily to addressing merits).

The Board notes that the RO did not reach a distinctive 
conclusion that new and material evidence was submitted to reopen 
the Veteran's claim, however, the RO proceeded to develop the 
claim and adjudicate it on the merits.  Essentially, the RO 
reopened and considered the claim on the merits on the basis of 
new and material evidence.  Particularly, the RO provided the 
Veteran with a VA examination in June 2009 and considered the 
findings in an October 2009 supplemental statement of the case.  
As the RO considered the merits of the Veteran's claim, there is 
no prejudice to the appellant in the Board also considering the 
claim on the merits.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993).

Chest Pain/Chest Trauma

As noted previously in this decision, the service treatment 
records revealed that the Veteran sought treatment for a chest 
trauma in May 1975.  Subsequent records noted a chest contusion 
in May 1978 and a musculoskeletal chest wall pain in July 1978.  
Radiologic consultations in May 1978, July 1978 and October 1988 
were normal.  The separation examination was normal.  

Private medical records in 2000-2003 shows chest pain of 
questionable etiology, possibly cardiac in nature.  VA treatment 
records in 2008 show a history of and treatment for coronary 
artery disease and atypical chest pain.  

In a June 2009 VA Compensation and Pension Examination, the 
Veteran reported intermittent chest pain that began during 
service.  The examiner reviewed the claims file and medical 
records.  The examiner noted that the Veteran had coronary stent 
surgery in 2006.  He also had a myocardial infarction in 2007.  
The Veteran also had moderate hypertensive heart disease since 
1989.  The Veteran required continuous medication and there was a 
history of constant syncope and fatigue, daily angina, weekly 
dizziness and dyspnea on mild exertion.  After a physical 
examination, echocardiogram and stress test, the Veteran was 
diagnosed with coronary artery disease.  The examiner reviewed 
the service treatment records and noted that the Veteran had 
chest pain in 1987 which was treated as costochondritis.  The 
examiner noted that the chest x-ray was normal and the ECG was 
normal.  The examiner also noted that he was unable to find other 
functional studies.  The examiner reviewed the VA medical records 
and noted that a recent thallium stress test found normal 
effusion with evidence of prior small infarction.  He noted that 
records from July 2007 showed a myocardial infarction in June 
2007 with lateral ischemia.  He noted that the Veteran was a 90 
packs a year smoker until about 10 years prior to the examination 
and had been followed for cardiac disease ever since.  The 
examiner opined that he could not resolve the question of whether 
the Veteran's coronary artery disease was related to chest pain 
in service without resorting to mere speculation.  The examiner 
provided the rationale that there was no cardiac functional study 
from service to compare to and therefore could not resolve 
whether the current mild ischemia was related to the chest pain 
diagnosed as costochonrditis in service.  

Initially, the Board finds that the VA opinion is adequate.  It 
is based upon consideration of the Veteran's prior medical 
history and examinations, and also describes the disability, in 
sufficient detail so that the Board's evaluation of the 
disability will be a fully informed one.  See Stefl.  

In this regard, the Board acknowledges that the examiner found 
that the issue could not be resolved with without resorting to 
mere speculation.  If an examiner cannot reach a definitive 
opinion, the examiner must provide a rationale for his 
determination that an opinion cannot be rendered without 
resorting to speculation. See Jones v. Shinseki, 23 Vet. App. 
382, 393-94 (2010) (It must be clear on the record that the 
inability to opine on questions of diagnosis and etiology is not 
the first impression of an uninformed examiner, but rather an 
assessment arrived at after all due diligence in seeking relevant 
medical information that may have bearing on the requested 
opinion.)  Here, the examiner was fully informed about the in-
service treatment and current disability.  The examiner reviewed 
all the evidence and provided the reason that a conclusion could 
not be reached.  Specifically, no cardiac functional study was 
available from the Veteran's time in service to compare to the 
current disability.  Therefore, the Board finds that the examiner 
provided a sufficient rationale for his conclusion.  As such, the 
Board finds the VA examination probative.  See Prejean (factors 
for assessing the probative value of a medical opinion are the 
physician's access to the claims file and the thoroughness and 
detail of the opinion).  

Based on the foregoing, the Board finds that in spite of the in-
service complaints of chest pain and the current diagnosis, 
service connection is not warranted.  The competent evidence of 
record does not provide a link between the current diagnosis of 
coronary artery disease and chest pain in service.  The Board 
acknowledges that Veteran's statements that his chest pain is 
related to service.  While he is competent to indicate what 
symptoms were experienced during and after service, he is not 
competent or qualified, as a layperson, to provide an opinion 
concerning the complex medical relationship between his current 
coronary artery disease and any incident in service.  See Barr; 
Layno; Espiritu.  While the Board acknowledges that lay testimony 
could, in certain circumstances, constitute competent nexus 
evidence, in the instant case, the Board finds that the question 
regarding a potential relationship between his coronary artery 
disease and any instance of chest pain in service to be complex 
in nature.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 
2009); see also Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) 
(although the claimant is competent in certain situations to 
provide a diagnosis of a simple condition such as a broken leg or 
varicose veins, the claimant is not competent to provide evidence 
as to more complex medical questions).

Therefore, the Board finds the Veteran's statements regarding a 
nexus between his current disability and service to be of little 
probative value as he is not competent to opine on such complex 
medical questions.  Specifically, where the determinative issue 
is one of medical causation, only those with specialized medical 
knowledge, training, or experience are competent to provide 
evidence on the issue.  See Jones v. Brown, 7 Vet. App. 134, 137 
(1994); Espiritu.  Therefore, the Board finds that the Veteran's 
contentions regarding the etiology of his coronary artery disease 
are outweighed by the competent and probative VA medical 
examiner's findings.  Therefore, the Board finds that service 
connection for chest pain/trauma, currently diagnosed as coronary 
artery disease, is not warranted.

The Board has considered the applicability of the benefit of the 
doubt doctrine. However, the preponderance of the evidence is 
against the Veteran's claim of entitlement to service connection 
for chest pain/trauma, currently diagnosed as coronary artery 
disease.  As such, that doctrine is not applicable in the instant 
appeal, and his claim must be denied.  See 38 U.S.C.A. § 5107.




ORDER

An increased rating prior to April 26, 2006 for a service 
connected cervical spine disability, currently 10 percent 
disabling is denied.  

An increased rating since April 26, 2006 for a service connected 
cervical spine disability, currently 20 percent disabling is 
denied.  

An increased rating for service connected gastritis, GERD and 
stomach ulcers, currently 30 percent disabling is denied.  

An increased rating for service connected hemorrhoids, currently 
20 disabling is denied.  

An increased rating for service connected headaches, currently 10 
percent disabling is denied.  

An increased rating for service connected carpal tunnel syndrome, 
left wrist, currently 40 percent disabling is denied.  

Service connection for PTSD is denied.  

Service connection for tinnitus is denied.  

Service connection for hypertension is denied.  

Service connection for vertigo, claimed as dizziness is denied.  

Service connection for chest pain/trauma, currently diagnosed as 
coronary artery disease, is denied.  




REMAND

VA has a duty to assist the veteran in the development of the 
claim.  This duty includes assisting the veteran in the 
procurement of service treatment records, pertinent medical 
records and providing an examination when necessary.  38 U.S.C.A. 
§ 5103A (West 2002); 38 C.F.R. § 3.159 (2009).  

Mechanical Low Back Pain with Degenerative Changes, Lumbosacral 
Spine

The Veteran is service connected for a low back disability.  The 
evidence of record suggests that there are neurological symptoms 
caused by his lumbar disc disease.  Specifically, in a May 2008 
VA Compensation and Pension Examination, the Veteran reported 
urinary incontinence and occasional mild fecal leakage.  
Reexamination will be requested whenever VA determines that there 
is a need to verify either the continued existence or the current 
severity of a disability. 38 C.F.R. § 3.327(a)(2009).  Although 
some neurological symptoms were examined in the June 2009 
examination, the examiner did not address fecal leakage.  The 
Board finds that a new VA examination is warranted to adequately 
determine what neurological symptoms are present and due to the 
lumbar disc disease.  

Pinched Nerve, Claimed As Bilateral Shoulder Pain

The VA treatment records show that the Veteran has been diagnosed 
with pinched nerves in his shoulders.  It is unclear from the 
evidence if the service-connected cervical spine disability or 
the service-connected carpal tunnel syndrome is related to the 
pinched nerves or the shoulder pain.  The VA examinations show 
pain in his shoulders in the physical examinations pertaining to 
carpal tunnel and cervical spine disability.  However, to date, a 
VA examination has not been afforded to the Veteran regarding 
this issue.  As such, the Board finds that a VA examination is 
warranted to adequately determine the etiology of the pinched 
nerve in his shoulders.  



Arthritis, Left Hip

The Veteran has a current diagnosis of rheumatoid arthritis.  
There is also subjective and objective evidence of pain in the 
left hip.  The VA examination in June 2009 indicated that there 
was radiating pain in the left hip due to the lumbar spine 
disability.  Further, there has not been a VA examination 
regarding the Veteran's left hip.  As such, the Board finds that 
a VA examination is warranted to adequately determine the nature 
and etiology of the left hip pain.  

Accordingly, the case is REMANDED for the following action:

1.	The RO should afford the Veteran a 
neurologic VA examination to determine any 
neurological abnormalities caused by the 
service-connected lumbar spine disability. 
All indicated evaluations, studies, and tests 
deemed necessary should be accomplished and 
all findings reported in detail. The claims 
file should be made available for review in 
connection with the examination. Please send 
the claims folder to the examiner for review 
in conjunction with the examination.  The 
neurologic examiner should indicate which 
neurologic abnormalities are associated with 
the service connected lumbar disability and 
specifically address urinary incontinence and 
fecal leakage.  

2.	The Veteran should be scheduled for VA 
examinations with the appropriate medical 
specialists to determine the etiology of the 
current pinched nerves in the bilateral 
shoulders and left hip disability.  The 
claims file must be made available to and 
reviewed by the examiners in conjunction with 
the examinations, and the examination reports 
should reflect that such a review was made.  
All pertinent symptomatology and findings 
should be reported in detail.  Any indicated 
diagnostic tests and studies should be 
accomplished.  Each examiner should state 
whether the Veteran's disability is more 
likely than not (i.e., probability greater 
than 50 percent), at least as likely as not 
(i.e., probability of 50 percent), or less 
likely than not (i.e., probability less than 
50 percent), causally or etiologically 
related to or aggravated by active service or 
a service connected disability.  Any opinion 
expressed should be accompanied by supporting 
rationale.

3.	The RO should then readjudicate the issues 
on appeal.  If the determinations remain 
unfavorable to the Veteran, the RO should 
issue a supplemental statement of the case 
that contains notice of all relevant actions 
taken, including a summary of the evidence 
and applicable law and regulations considered 
pertinent to the issues.  An appropriate 
period of time should be allowed for response 
by the Veteran and his representative.  
Thereafter, the case should be returned to 
the Board for further appellate 
consideration, if in order. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999). 

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).


______________________________________________
J. K. BARONE
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


